UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-4781



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BEVERLY J. CRAFT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-04-17)


Submitted:   March 9, 2005                  Decided:   April 7, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron E. Michel, Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Charlotte, North
Carolina; Amy E. Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Beverly J. Craft appeals the fourteen month sentence

imposed by the district court for violations of her supervised

release.*    Craft did not object to imposition of sentence at the

revocation hearing, and thus this court’s review is for plain

error.     United States v. Olano, 507 U.S. 725, 732 (1993).              Four

conditions must be met before this Court will notice plain error:

(1) there must be error; (2) it must be plain under current law;

(3) it must affect substantial rights, typically meaning the

defendant is prejudiced by the error in that it affected the

outcome of the proceedings; and (4) the error must seriously affect

the    fairness,     integrity,   or   public   reputation    of    judicial

proceedings.       Olano, 507 U.S. at 733-37.       Craft claims she lacks

control over her actions due to mental illness, but offers no

evidence of insanity, incompetence, or an inability to understand

her actions.       The district court considered the relevant factors

and policy statements at issue, and we conclude that the court did

not plainly err in imposing the sentence.            Therefore, we affirm.

We    dispense   with   oral   argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                    AFFIRMED



       *
      Because the sentencing guidelines relating to revocation of
supervised release have always been advisory, see U.S. Sentencing
Guidelines Manual Ch. 7, Pt. A, United States v. Booker, 125 S. Ct.
738 (2005), does not impact the sentence imposed upon Craft.